     Case 2:20-cv-00093 Document 23 Filed 02/08/21 Page 1 of 4 PageID #: 579



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



CARL C. FOSTER,

             Plaintiff,

v.                                               Case No. 2:20-cv-00093

ANDREW SAUL,
Commissioner of Social Security,

             Defendant.


                       MEMORANDUM OPINION AND ORDER


             This action was previously referred to Omar J.

Aboulhosn, United States Magistrate Judge, who, on August 12,

2020, submitted his Proposed Findings and Recommendations

(“PF&R”) pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B)

(ECF No. 21).      In the PF&R, the Magistrate Judge recommends that

the court deny the pro se plaintiff’s request to reverse the

Commissioner’s decision (ECF No. 19), grant the defendant’s

request to affirm the decision of the Commissioner (ECF No. 20),

affirm the final decision of the Commissioner, and dismiss this

action from the court’s docket.          See ECF No. 21.


             On August 24, 2020, the plaintiff timely filed his

objections to the PF&R (ECF No. 22).           He argues that, because
  Case 2:20-cv-00093 Document 23 Filed 02/08/21 Page 2 of 4 PageID #: 580



the Magistrate Judge’s analysis ultimately agreed with

defendant’s analysis, the PF&R calls into doubt the Magistrate

Judge’s impartiality and competence.        See ECF No. 22.     The

plaintiff also appears to complain that the Magistrate Judge

relied on the administrative record instead of conducting his

own independent investigation of the plaintiff’s medical

history.   See id.   Lastly, the plaintiff appears to reiterate

the argument he raised with the Magistrate Judge that the

Commissioner’s 2008 decision to award him disability benefits,

which ceased in 2015 after the Commissioner found the plaintiff

was no longer disabled, should be given conclusive effect in

this matter.   See id.


           Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[Magistrate Judge’s] report or specified proposed findings or

recommendations to which objection is made.’”         Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. § 636(b)(1)).


           Upon de novo review, the court concludes that the

plaintiff’s objections are meritless.        The mere fact that a

magistrate judge agrees or disagrees with a party after




                                    2
  Case 2:20-cv-00093 Document 23 Filed 02/08/21 Page 3 of 4 PageID #: 581



considering the merits of a matter is not a basis for

disqualifying him or for rejecting his recommendation.           See

Liteky v. United States, 510 U.S. 540, 555 (1994).          Further,

magistrate judges may not conduct an independent investigation

into a plaintiff’s medical condition to determine disability.

See Thomas v. Comm’r, 24 F. App’x 158, 162 (4th Cir. 2001) (“It

has long been settled that ‘reviewing courts are restricted to

the administrative record in performing their limited function

of determining whether the [Commissioner]’s decision is

supported by substantial evidence.’” (brackets omitted) (quoting

Wilkins v. Secretary, DDHS, 953 F.2d 93, 96 (4th Cir. 1991) (en

banc))).   Finally, for the reasons stated in the PF&R, the court

agrees with the Magistrate Judge that the Commissioner’s 2008

favorable decision is not conclusive for purposes of assessing

the Commissioner’s decision in this matter.         See ECF No. 21 at

16 n.5.


           Accordingly, it is ORDERED that:

           1.   the Magistrate Judge’s PF&R (ECF No. 21) be, and

                it hereby is, adopted and incorporated herein;

           2.   the plaintiff’s objections (ECF No. 22) be, and

                hereby they are, overruled;

           3.   the plaintiff’s request to reverse the

                Commissioner’s decision (ECF No. 19) be, and


                                    3
  Case 2:20-cv-00093 Document 23 Filed 02/08/21 Page 4 of 4 PageID #: 582



                hereby it is, denied;

          4.    the defendant’s request to affirm the final

                decision of the Commissioner (ECF No. 20) be, and

                hereby it is, granted;

          5.    the final decision of the Commissioner be, and

                hereby it is, affirmed; and

          6.    this action be, and it hereby is, dismissed and

                stricken from the court’s docket.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to the pro se plaintiff, all

counsel of record, and any other unrepresented parties.


                                        ENTER: February 8, 2021




                                    4
